Citation Nr: 1638536	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-20 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right foot disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 2004 to October 2010 in the United States Marine Corps.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In addition to the claim for service connection for a right foot disorder, the Veteran also perfected an appeal of a claim for service connection for a left foot disorder.  However, in a subsequent January 2013 rating decision, the RO granted service connection for a left foot disorder.  As such, the claim for a left foot disorder is no longer on appeal and will not be addressed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2011 VA Form 21-4142, the Veteran stated he received both in-service and post-service treatment for his feet from Dr. E.  While the RO indicated that the records were received in the June 2012 statement of the case, the Board cannot locate any post-service records from Dr. E.  These records must be associated with the electronic claims file.

On VA examination in February 2011, the Veteran was diagnosed with bilateral pes planus and calcaneal spurs.  Neither pes planus nor a calcaneal spur of the right foot are documented in the service treatment records (STRs); the only documentation pertaining to the right foot is a February 2008 STR showing treatment for right foot pain due to a corn.  However, the Veteran contends that his current right foot disorder is related to the rigors of military service, including running 3-5 miles per day with combat boots, and/or his service-connected disabilities of the right ankle, left ankle, and left foot.  His representative has submitted medical literature supporting the contentions of secondary service connection.  See August 2016 Appellate Brief.  The February 2011 VA examiner did not offer an opinion on the matter of secondary service connection, or an opinion on direct service connection supported by a rationale.  A medical opinion, with an accompanying rationale, is required prior to appellate adjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and request that he provide any authorization forms necessary to obtain private treatment records from Dr. E., as identified in his January 2011 VA Form 21-4142.  

2.  Afford the Veteran a VA examination(s) to obtain an opinion as to the etiology of his right foot disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must provide an opinion as to (i.) whether any right foot disorder began during active service or is related to any incident of service, and (ii.) whether any right foot disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected left foot disability, left ankle disability, or right ankle disability.

In rendering the opinions, the examiner must address the 
February 2008 service treatment record documenting complaints of right foot pain, as well as the Veteran's lay contentions of in-service symptoms.  The examiner must also address the medical literature cited and discussed by the Veteran's representative in the August 2016 brief on the matter of secondary service connection.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

